Finch, J.
(dissenting). The legislation known as the Jones Act, or the Merchant Marine Act of 1920, applies to the cause of a stevedore who receives fatal injuries upon a foreign vessel in an American port, while engaged in loading or unloading the same as an employee of an American stevedoring corporation. International law permits, and the Congress has authority to subject, foreign merchant ships to the jurisdiction of the United States when within its territorial waters. In Cunard S. S. Co. v. Mellon (262 U. S. 100) Mr. Justice Van Devanter said: “ A merchant ship of one country voluntarily entering the territorial limits of another subjects herself to the jurisdiction of the latter. * * * The implied license, therefore, under which they enter, can never be construed to grant.such exemption.” *221Having the authority, “ the statute extends territorially as far as Congress can make it go, and there is nothing in it to cause its operation to be otherwise than uniform.” (Mr. Justice Van Devanter, spealdng for the court, in Panama R. R. Co. v. Johnson, 264 U. S. 375.) If construed otherwise, this statute (41 U. S. Stat. at Large, 988, chap. 250), entitled “ An act to provide for the, promotion and maintenance of the American merchant marine,” etc., which amends the Seamen’s Act of 1915 (38 id. 1164, chap. 153), entitled “ An act to promote the welfare of American seamen in the merchant marine of the United States,” etc., would have deprived American seamen of its protection while serving on foreign ships and would have caused discrimination against them when seeking employment. It would also have given an advantage to foreign ships as against American ships. The wording of the Jones Act is general. Its generality makes the statute all ‘ inclusive and applicable wherever United States territorial jurisdiction exists. The statute says, “ any seamen,” not “ any seamen except American seamen or stevedores (who, in. International Stevedoring Co. v. Haverty, 272 U. S. 50, are held to be seamen when doing work formerly done by a member of the crew) when working on a foreign vessel.” Similar legislation has been held applicable to foreign vessels in ports of the United States. Such a case was that with respect to the statute giving seamen the right to receive part of their earned wages on demand. This was held applicable to seamen on foreign vessels while in the waters of the United States, and the contention that the statute was unconstitutional because destructive of contract rights validly acquired abroad, was held unsound. (Strathearn S. S. Co., Ltd., v. Dillon, 252 U. S. 348, affg., 256 Fed. 631.) The question whether the Jones Act applies to the case of a stevedore who is fatally injured upon a foreign vessel in an American port while doing work formerly done by the crew and in the employ of an American stevedoring corporation, has not been finally passed upon by the courts. Most of the authorities relied upon by the respondent involve a libel in rem or relate to the internal affairs of foreign vessels in our waters, or are not dealing with the legislation in question. The respondent urges that the case of Clark v. Montezuma Transp. Co., Ltd. (217 App. Div. 172) is an authority in its favor. That case, however, involved a direct employment of the plaintiff by the mate of the ship. It may well be that while one country has undoubted authority to legislate, as heretofore shown, with reference to merchant ships of other countries voluntarily within the territorial waters of the former (Cunard S. S. Co. v. Mellon, supra), nevertheless the exercise of this right may be withheld in so far as concerns the libeling in rem or the internal affairs of *222such foreign vessels. A transitory personal injury action, however, brought by a seaman resident of New Jersey against an American stevedoring corporation occupies a very different field. Whether the Jones Act would apply to the former, however, does not now concern us since the latter is clearly within its provisions and with the latter only we are now dealing. Also the learned justice writing for the court in Clark v. Montezuma Transp. Co., Ltd. (supra) was careful to point out that if the seaman had not signed articles for the voyage on the foreign ship, the Jones Act would have been applicable, the court saying: “ The respondent insists that the plaintiff is to be regarded as an American seaman because he had not signed articles for any voyage on a foreign ship. Of course, if this proposition is correct, he is entitled to recover for the negligence of his fellow-servants, under the Jones Act.” Obviously in the case at bar the decedent had not signed articles for a voyage upon the foreign ship.
On the other hand, there is the case of Stewart v. Pacific Steam, Navigation Co. (3 F. [2d] 329), where Judge Learned Hand said: “ The general bestowal of jurisdiction is to be found in the right sentence, the long one [i e., the first long sentence of section 33 quoted above]; it lays down what the right shall be, and against whom it shall exist. As I have already said, this language is general. There is no indication of any purpose to limit it to United States corporations, and it would be highly unreasonable to impute any such purpose to Congress, for the result would be, not only to deprive American seamen of ’ the protection which the Act was meant to give them when serving on foreign ships, but to give advantage to such ships as against American ships. We all know that the purpose of Congress was directly the opposite. That being very clearly the main purpose of the act.” (See, also, Panama R. R. Co. v. Johnson, 264 U. S. 375.) Defendant, respondent, urges that a contrary argument may be drawn from the fact that section 33 of the Jones Act (41 U. S. Stat. at Large, 1007, chap. 250) does not in terms say that it applies to foreign ships, whereas certain of the other sections of this act which so apply, say so in express terms. This argument overlooks the historical original of section 33. This section was enacted as an amendment of a previous • statute, namely, section 20 of the Seamen’s Act of March 4, 1915 (38 U. S. Stat. at Large, 1185, chap. 153), known as the La Follette Act, which applied alike to foreign and domestic vessels. When, therefore, this section was amended as at present, it was unnecessary to say that the same should apply both to foreign and domestic vessels. It follows that this legislation known as the Jones Act applies to the case at bar.
*223The further objection urged that no recovery can be had in this case because the death occurred on land, is unsound. The proper test of admiralty jurisdiction in a case such as the one at bar is whether the fatal cause comes in contact with the body of the deceased in navigable waters. If such is the fact, admiralty has jurisdiction, even though the death occurs on shore. In U. S. Shipping Board Emergency Fleet Corporation v. Greenwald (16 F. [2d] 948) the Circuit Court of Appeals, Second Circuit, through Judge Manton, said: “ In Luckenbach S. S. Co. v. Campbell (9th Circuit) 8 F. (2d) 223, the injury occurred on board ship and the death as a result of the injury occurred on shore. The suit was under section 33 of the Jones Act (Comp. St. § 8337a), which in a case of death resulting from a tort gives the personal representative of the deceased a right to maintain an action. It was there held that the coincidence of the seaman’s death on land . did not affect the right of relief accorded to his personal representative.”
In The Anglo-Patagonian (235 Fed. 92) the Circuit Court of Appeals, Fourth Circuit, through Judge Knapp, said: “ Nor, as regards admiralty jurisdiction, can the cases of the workmen who were injured be distinguished from the case of the workman who was killed. The circumstance that Byrd was taken in an unconscious condition, and therefore without his knowledge or assent, from the dry dock, where he was hurt, to a nearby hospital, where he died shortly afterwards, cannot serve to defeat the jurisdiction which, as we hold, would have attached if his death had occurred at the scene of the accident. On this question we follow with approval the decision of the Fifth Circuit Court of Appeals in the Gye Case  207 Fed. 247, 124 C. C. A. 517, in which it is said: ‘ We deem it unnecessary in view of the conclusion reached on the merits to advert to the question of jurisdiction, more than to say that it is well settled by the weight of modern authority that the locus injuries is the test of jurisdiction. The Strabo, 98 Fed. 998, 39 C. C. A. 375; The Aurora (D. C.) 163 Fed. 634.’ ” To the same effect is Kursa v. Overseas Shipping Co. (217 App. Div. 775). The facts in the case at bar would clearly sustain a finding that the fatal injury occurred on navigable waters. Distinction must be made between this case and one where a wrongful act starts on shipboard but the real injury is caused on land, or where the entire injury happens on the land. (Egan v. Morse Dry Dock & Repair Co., 214 App. Div. 226.)
Independently of the above, however, it would seem that the *224Jones Act affords the remedy in such an action as the one at bar and it has been so held. (International Stevedoring Co. v. Haverty, 272 U. S. 50; Patrone v. Howlett, 237 N. Y. 394; Panama R. R. Co. v. Johnson, 264 U. S. 375.) The court may take judicial notice of the Federal statutes without their being pleaded. (Ingersoll-Rand Co. v. U. S. Shipping Board E. F. Corp., 195 App. Div. 838.)
Moreover, even though the complaint sets forth the New Jersey statute giving a cause of action in case of death, yet since the plaintiff has also set forth all the facts which he claims relate to the accident, such complaint may fairly be construed as setting forth several grounds of liability, if such there be, and that but a single cause of action has been pleaded upon which the plaintiff is entitled to recover if he may do so upon any theory. (Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436.)
It follows that the plaintiff stated a cause of action and the complaint should not have been dismissed.
Judgment and order affirmed, with costs.